Citation Nr: 0216357	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  98-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for absence of the 
distal two and one half inches of the right fibula with 
healed fracture, right tibia, currently evaluated as 40 
percent disabling.

2.  Entitlement to a separate (compensable) rating for the 
right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to September 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In addition to the issues currently on appeal, this 
decision denied service connection for hypertension and a 
right hip disorder, and found that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for a right knee disorder.  The veteran 
appealed all of these issues to the Board.

In a February 2000 decision, the Board found that new and 
material evidence had been presented to reopen the veteran's 
claim of service connection for a right knee disorder, and 
remanded the underlying claim for additional development.  
The Board denied the other claims on appeal.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  By a December 
2001 Order, the Court vacated and remanded the Board's 
decision - with the exception of the right knee claim - and 
remanded the case for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  Judgment was entered by the Court 
in January 2002.

In May 2002, the Board issued a decision which denied service 
connection for hypertension and a right hip disorder, but 
granted service connection for a right knee disorder.  
Moreover, as noted in this decision, the Board undertook 
additional development with respect to the issues of 
entitlement to an increased rating for absence of the distal 
two and one half inches of the right fibula with healed 
fracture, right tibia, currently evaluated as 40 percent 
disabling, and entitlement to a separate (compensable) rating 
for the right ankle, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  The record reflects that this 
additional development has been completed.  Further, in 
October 2002 the veteran submitted copies of the evidence 
obtained as a result of this development through his 
representative, and it was stated that initial consideration 
of this evidence by the RO was waived.  Accordingly, the 
Board is proceeding with adjudication of these issues.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in June 1998, and at a 
videoconference hearing before the undersigned Board Member 
in June 1999.  Transcripts of both hearings are of record.

As an additional matter, the Board notes that service 
connection was denied for a low back disorder as secondary to 
the service-connected right fibula and tibia disability by a 
February 1999 rating decision.  However, subsequently 
received evidence includes reports of VA medical examinations 
conducted in October 2000 and September 2002, which indicate 
a causal relationship between the veteran's low back disorder 
and his service-connected disability.  The Board must address 
all issues reasonably raised from a liberal reading of the 
evidence associated with the claims file.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991).  The Board finds that the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability is raised by the record.  Accordingly, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification for an 
equitable disposition of the instant case has been completed.

2.  The medical evidence clearly shows that the service-
connected fracture of the right distal right fibula and tibia 
is healed and it is manifest by pain, severe functional 
impairment of the ankle, and leg length shortening of 2 1/2 to 
3 inches.

3.  The veteran's service-connected right knee disability is 
rated at 30 percent under rating criteria other than 
38 C.F.R. § 4.71a, Diagnostic Code 5262; thus, an additional 
separate rating for right knee impairment is not warranted.

4.  A rating for shortening of the lower extremity cannot be 
combined with other ratings for fracture in the same 
extremity.

5.  The veteran's right ankle impairment is included in the 
criteria used for evaluating his service-connected right 
fibula and tibia disability.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 40 percent for 
absence of the distal two and one half inches of the right 
fibula with healed fracture, right tibia, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256, 5262, 5275, 5261 (2002); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The veteran is not entitled to a separate (compensable) 
evaluation for his right ankle impairment or leg length 
shortening.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic 
Codes 5262, 5271, 5275 (2002); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled with respect to the veteran's claims of 
service connection for hypertension and a right hip disorder.  
Here, the RO advised the veteran of the evidence necessary to 
substantiate these claims, including the criteria for higher 
disability ratings, by various documents, including the 
February 1998 rating decision, the May 1998 Statement of the 
Case (SOC), and the Supplemental Statements of the Case 
(SSOCs).  The veteran was also informed of the evidence 
necessary to substantiate these claims by the prior Board 
decision in February 2000.  Further, the veteran was aware of 
the enactment of the VCAA by virtue of the April 2001 Court 
Order, as well as the Board's May 2002 decision regarding his 
hypertension, right hip, and right knee claims.  Moreover, 
following the Court's Order, the Board sent correspondence to 
the veteran in September 2002 which, in part, requested that 
he identify any pertinent medical records regarding his 
claim, indicated that VA would obtain any such records he 
identified, and informed him that he should respond within 30 
days.  As such, the veteran was kept apprised of what he must 
show to prevail in his claim, what information and evidence 
he was responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, the Board notes that the 
veteran has been accorded several VA medical examinations in 
relation to the instant case, the most recent being in 
September 2002.  No response appears to have been received 
from the veteran regarding the September 2002 correspondence, 
and it does not appear that he has otherwise identified any 
pertinent evidence that has not been obtained or requested by 
the RO.  Moreover, the record reflects that he was provided 
with the opportunity to present additional argument and 
evidence in support of his case at the June 1998 and June 
1999 hearings.  Based on the foregoing, the Board finds that, 
in the circumstances of this case, any additional development 
or notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

For the reasons stated above, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.

Although the RO did not have the benefit of the VCAA when it 
adjudicated the case below, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


General Background.  The veteran's service medical records 
reflect that he sustained a gunshot wound in the right lower 
extremity while on patrol in Vietnam in September 1965, 
causing an open fracture of the right distal tibia and 
fibula.  He was ultimately discharged from service due to 
open fracture, right tibia, secondary to gunshot wound; 
malunion fracture, right tibia; osteomyelitis, chronic, right 
tibia; and malaria, vivax.

A VA medical examination conducted in April 1967 noted, in 
part, that healing of the right leg seemed to be complete.  
The osteomyelitis was found to be inactive.  Further, motion 
of the ankle joint was found to be normal.  It was also noted 
that the leg measured 1 inch less in circumference than the 
left.  Moreover, X-rays revealed an acquired absence of 
approximately 2 1/2 inches of lower fibula from a point 
approximately 2 inches above the tip of the malleolus.  There 
were also loose metallic foreign bodies and some bony chips 
in the area plus irregularities of the tibia at the same 
level suggesting residuals of an old healed fracture.  
Nevertheless, no destructive changes were evident, and it was 
noted that osteomyelitis was inactive.

Service connection was subsequently established for absence, 
distal two and one half inches of right fibula with healed 
fracture, right tibia, by a May 1967 rating decision.  A 40 
percent rating was assigned, effective October 1, 1967, and 
has remained in effect ever since.

At a June 1997 VA examination, the veteran complained of 
pain, predominately with weight bearing.  Examination 
revealed well-healed wounds on the lateral and medial aspect 
of the right distal tibia.  There was also a palpable 6 
centimeter deficit in the right distal fibula, as well as a 
palpable defect in the anterior and lateral compartment 
musculature at the site of his prior fracture.  However, 
there were no open, draining wounds, or other signs of 
infection.  Range of motion for the right ankle was from 10 
degrees of dorsiflexion to 45 degrees of plantar flexion.  In 
addition, it was noted that there was normal hindfoot motion, 
and normal foot motion.  Diagnoses following examination 
included healed right distal tibial fracture with residual 
fibula defect.

At the June 1998 personal hearing, the veteran provided 
testimony regarding the current severity of his service-
connected right fibula and tibia disability.  Among other 
things, it was contended that the right lower extremity had 
been amputated 4 inches, and was therefore entitled to a 50 
percent rating.  Further, the veteran indicated that he had 
pain, used a cane, and that the disability was worse when the 
weather was really bad.  

A private medical statement dated in November 1998, noted the 
veteran's complaints of pain radiating down the right leg and 
right ankle pain, particularly with ambulation.  The 
clinician opined that, based on clinical exam and 
radiographs, the veteran had severe arthritis in his right 
ankle joint "with the loss of the distal 4 inches of his 
fibula."  (Emphasis added).

At a subsequent VA examination conducted in December 1998, 
the veteran complained of morning stiffness, arch pain, ankle 
instability, and intermittent paresthesias from the greater 
hallux to the ankle on the right.  He denied any swelling.  
Examination revealed a defect in the right ankle of 
approximately six centimeters on the fibula.  However, the 
ankle was found to have full range of motion.  There was 
tenderness to palpation along the arch, but no sensory 
deficits were noted in the right foot.  X-rays of the right 
ankle reflected stable plantar spurs, and joint space of the 
ankle and joints of the hind and mid foot were normal in 
appearance.  Diagnoses following examination included status 
post gunshot wound with loss of distal fibula and complaints 
of instability of the ankle.

At the June 1999 videoconference hearing, it was contended 
that the veteran had had 4 inches amputated from his right 
fibula.  In addition, he testified that he experienced pain 
in the right lower leg that radiated from the big toe up 
beyond the knee, into the back, and down the right buttocks 
area.  He also testified that he could not even walk a block 
without the help of a crutch.  Further, he indicated that on 
a scale of 1 to 10, his pain was about an 8 or 9, as compared 
to a 3 to 5 when service connection was originally granted.

It is noted that the veteran underwent additional VA medical 
examinations in April and October 2000, but neither of theses 
examinations contained any pertinent findings regarding the 
issues on appeal.

In May 2002, the Board determined that a new VA medical 
examination was necessary in the instant case.  This was due, 
in part, to the fact that the veteran had not had an 
examination for the specific purpose of evaluating his 
service-connected right fibula and tibia disability since 
December 1998.  Moreover, the Board felt that there was a 
discrepancy as to the exact amount of shortening of the right 
fibula.  The April 1967 VA X-rays showed acquired absence of 
2 1/2 inches, and the VA examinations conducted in June 1967 
and December 1998 showed loss of 6 centimeters, but the 
November 1998 private medical statement noted loss of 4 
inches.  

Also in May 2002, the Board determined that service 
connection was warranted for the veteran's right knee 
disorder.  Thereafter, the RO assigned a 30 percent rating 
for this disability by a June 2002 rating decision, effective 
January 10, 1997.  In assigning this rating, the RO noted 
that the amputation rule found at 38 C.F.R. § 4.68 was taken 
into consideration.  The RO stated that it was determined 
that the disability at issue was at the knee level, and not 
below.  Consequently, the maximum evaluation that could be 
assigned was 60 percent combined for this disability, 
including the right lower leg injury.  Since his combined 
evaluation was now 60 percent, the RO stated that the veteran 
had been granted the maximum evaluation for his right knee 
disorder to include the right lower leg injury.

In September 2002, the veteran underwent a new VA orthopedic 
examination.  At this examination, the examiner noted that 
the claims file had been reviewed; that the service-connected 
absence of distal right fibula and residual tibia injury 
resulted in chronic and severe pain; that if the veteran 
walked one half block or more with his cane, the pain would 
become so severe that he would have to stop and rest; and 
that this level of exercise, if he tried to push it, would 
cause the bone of the foreleg to hurt and keep him awake 
throughout the night, and was especially worse during cold 
months.  Further, the veteran had to be very careful on 
slippery surfaces and in the snow, because if he slipped, he 
would have pain in the area of bony trauma for months.  It 
was noted that this area had been evaluated by orthopedic 
surgeons, and they felt there was no surgical correction 
possible which would help the veteran.  Regarding his right 
ankle, it was noted that it was stiff with minimal movement 
all the time.  With any trauma to the ankle, he would have 
worsening of pain even at rest.  As with the right knee, his 
symptoms were worse with cold weather.  Moreover, it was 
noted that the ankle also limited his ability to ambulate; 
that it would also ache after walking one half block or more, 
although his back and knee were the joints that gave him the 
most difficulty.

On examination, it was noted that the veteran was a pleasant, 
interactive, obese male in no acute distress.  It was noted 
that his right knee could be straightened fully, and flexed 
approximately 75 degrees before the pain became so severe 
that he could not flex it further.  His right leg was 
compared to his left leg in length, and it was found to be 
more than 2 inches shorter and less than or equal to 3 inches 
shorter.  Examination of the foreleg showed an anterior 
surgical scar longitudinal to the leg.  The distal bone was 
found to override the more proximal bones of the foreleg.  
Further, there was a significant loss of the underlying 
tissue on the dorsum of the foreleg where the exit wound 
occurred.  However, this scar was not reddened and not 
draining.  There was pain in the bony area with pressure, and 
stress.  Regarding the right ankle, it was found to be stiff 
and slow in passive and active range of motion.  The veteran 
was able to dorsiflex the ankle approximately 15 degrees 
before the pain in the back became so severe that he had to 
stop.  Additionally, he was able to plantarflex the ankle to 
approximately 10 degrees before the pain in the anterior 
portion of the foreleg and ankle became so severe he had to 
stop.  He could only invert and evert the foot a few degrees 
(just perceptible motion in either direction) before pain 
forced him to stop.  Moreover, musculature was assessed for 
strength, and the right lower extremity was found to be 
extraordinarily difficult.  The veteran also reported that 
the pain caused him to stop pushing as hard as he might.  
There was 4/5 strength for dorsiflexion of the ankle, and he 
appeared to be in real pain.  It was noted that his face was 
reddened as he strained to give it his full effort despite 
the pain.

Multiple X-rays were taken in conjunction with the September 
2002 VA medical examination.  With respect to the right tibia 
and fibula, X-rays revealed old fracture deformity at the 
distal tibia, which was unchanged compared to the previous 
study of June 1997.  There was also post-traumatic injury 
with shrapnel and segment of the distal fibula, unchanged.  
No cortical disruption was appreciated.  Impression was post-
traumatic deformity of the distal tibia and fibula, stable in 
appearance from prior examination.

X-rays of the right ankle revealed mild joint space narrowing 
at the ankle with preserved alignment.  Posterior and plantar 
calcaneal spurs were also noted.  However, no fractures were 
identified, and comparison to prior study in April 2000 
showed no significant interval change.  Impression was mild 
osteoarthritis, right ankle, unchanged.

Based on the foregoing, the examiner concluded that the right 
lower extremity trauma which the veteran sustained with 
residuals of retained shrapnel and unusual union of the bone 
was likely to cause a chronic pain syndrome, especially with 
weight bearing.  The examiner also opined that it was more 
likely than not that the pain in the right lower extremity 
around the wound with weightbearing was secondary to the 
service-connected injury.  With respect to the right ankle, 
the examiner concluded that it was stiff and had decreased 
range of motion.  In addition, the examiner stated that this 
had 2 components.  The first was degeneration in the ankle 
associated with the initial trauma and casting, and confirmed 
by X-rays.  The second component was the muscle damage 
associated with the initial projectile injury.  It was noted 
that there was gross loss of posterior muscle in the 
extremity, as well as scarring anterior and posterior in the 
leg musculature and skin.  The examiner opined that the 
combination of joint degeneration and muscle damage in the 
right limb had made the ankle nearly nonfunctional.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected absence of the distal two and 
one half inches of the right fibula with healed fracture, 
right tibia, is evaluated pursuant to the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5262, which evaluates 
impairment of the tibia and fibula.  Under this Code a 10 
percent rating is assigned for slight knee or ankle 
disability; a 20 percent rating is assigned for moderated 
knee or ankle disability; a 30 percent rating is assigned for 
malunion of the tibia and fibula, with marked knee or ankle 
disability; a 40 percent rating is assigned for nonunion of 
the tibia and fibula, with loose motion, requiring brace.

The Board also notes that 38 C.F.R. § 4.71a, Diagnostic Code 
5275 provides that shortening of either lower extremity of 3 
to 3-1/2 inches (7.6 to 8.9 cm) warrants a 40 percent 
evaluation.  A 50 percent evaluation requires 3-1/2 to 4 
inches (8.9 to 10.2 cm) of shortening.  Shortening which 
meets the criteria for a 50 percent evaluation also warrants 
special monthly compensation..  (Shortening is determined by 
measuring both lower extremities from the anterior superior 
spine of the ilium to the internal malleolus of the tibia.  
Not to be combined with other ratings for fracture or faulty 
union in the same extremity.  Id.)


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to a rating in excess of 40 percent for 
absence of the distal two and one half inches of the right 
fibula with healed fracture, right tibia, as well as 
entitlement to a separate (compensable) rating for his leg 
length shortening or right ankle disability.

With respect to Diagnostic Code 5275, it was noted above that 
the medical records had indicated a discrepancy as to the 
exact amount of shortening of the right fibula.  
Specifically, the April 1967 VA X-rays showed acquired 
absence of 2 1/2 inches, and the VA examinations conducted in 
June 1967 and December 1998 showed loss of 6 centimeters, but 
the November 1998 private medical statement noted loss of 4 
inches.  Therefore, in May 2002 the Board requested a new VA 
medical examination to resolve this discrepancy.  As noted 
above, the subsequent VA examination in September 2002 found 
that the veteran's right leg was compared to his left leg in 
length, and it was found to be more than 2 inches shorter and 
less than or equal to 3 inches shorter.  Consequently, the 
veteran does not meet or nearly approximate the criteria for 
the next higher rating of 50 percent under Diagnostic Code 
5275.

As to the question of a separate compensable rating for the 
veteran's leg length shortening, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5275, a rating for shortening of the lower 
extremity is not to be combined with other ratings for 
fracture in the same extremity.  Moreover, the maximum rating 
for loss of use of a foot is 40 percent (38 C.F.R. § 4.71a, 
DC 5167 (1999)), and the combined ratings for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation, Diagnostic 
Code 5165. 38 C.F.R. § 4.68 (2001).  Under these 
circumstances, a separate rating for shortening of the right 
lower extremity is not warranted.

As to the question of whether a rating in excess of 40 
percent is warranted based on knee impairment, the Board 
notes that the veteran's service-connected right knee 
disability is rated at 30 percent under rating criteria other 
than 38 C.F.R. § 4.71a, Diagnostic Code 5262; thus, an 
additional separate rating for right knee impairment is not 
warranted.  Service connection was granted for the veteran's 
right knee disability a secondary to his residuals of a 
fracture of the distal tibia and fibula; the original 
fracture is in the distal (emphasis added) tibia and fibula 
or ankle region.  

Based on the foregoing, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 40 percent for his service-connected absence of the 
distal two and one half inches of the right fibula with 
healed fracture, right tibia, under any of the potentially 
applicable Diagnostic Codes.  Consequently, the Board must 
conclude that the preponderance of the evidence is against 
this claim, and it must be denied.  In making this 
determination, the Board acknowledges that the veteran's 
service-connected right tibia and fibula or ankle disability 
has resulted in pain and functional impairment and 
consideration has been given to the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  However, the 40 percent rating for 
veteran's residuals of a fracture of the distal right tibia 
and fibula is the maximum evaluation available under Code 
5262 and it exceeds the maximum rating allowed under the code 
for limitation of motion of an ankle (38 C.F.R. § 4.71a, Code 
5271).  The Court has been held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

Turning to the issue of whether the veteran is entitled to a 
separate (compensable) rating for his right ankle, the Board 
notes that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In  Esteban, the 
Court found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.  Moreover, the Board notes that 38 C.F.R. § 4.14 
provides that disability from injuries to an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.

Because the criteria of Diagnostic Code 5262 contemplates 
limitation of motion of the joint, a rating separate from the 
one assigned under Diagnostic Code 5271 is not warranted.  38 
C.F.R. § 4.14 (2001) (evaluation of the same manifestation 
under different diagnoses is to be avoided).

The Board acknowledges that the September 2002 VA medical 
examination found that the veteran experienced pain and 
limited motion of the right ankle, that the ankle was nearly 
nonfunctional, and that this was due to the initial in-
service trauma.  In addition, the Board notes that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 provides criteria for 
evaluating limited ankle motion.  Nevertheless, the Board 
finds that the veteran's ankle symptoms are included in the 
disability rating assigned for his absence of the distal two 
and one half inches of the right fibula with healed fracture, 
right tibia disability.  As mentioned above, the criteria 
found at Diagnostic Code 5262 lists ankle disability among 
the criteria for rating a disability of tibia and fibula.  
Consequently, the Board concludes that the veteran's right 
ankle impairment is essentially encompassed in his service-
connected right fibula and tibia disability, and he is not 
entitled to a separate rating therefor.

Even if the Board were to find that the veteran was entitled 
to a separate (compensable) rating for his right ankle, he 
would not be entitled to a combined rating in excess of 60 
percent for his service-connected impairment of the right 
lower extremity. See Holbrook, supra.  Under VA regulations, 
the combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68.  
Further, VA regulations provide that the maximum rating 
available for amputation of the leg is 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5163-5173.  Here, as noted above, 
the June 2002 rating decision assigned a rating of 30 percent 
for the right knee disorder, for a combined rating of 60 
percent with the service-connected right fibula and tibia 
disability.  Thus, the veteran is already in receipt of the 
maximum schedular rating available for his disability 
pursuant to 38 C.F.R. § 4.68.

As an additional matter, the Board notes that it does not 
have the authority to assign an extraschedular rating in the 
first instance, nor does this case present an exceptional or 
unusual disability picture which would warrant referral to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  In this regard, the Board 
notes there is no evidence of record that the veteran's 
service-connected right fibula and tibia disability currently 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.


ORDER

Entitlement to an increased rating for absence of the distal 
two and one half inches of the right fibula with healed 
fracture, right tibia, currently evaluated as 40 percent 
disabling, is denied.

Entitlement to a separate (compensable) rating for leg length 
shortening or a right ankle disability is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

